Citation Nr: 0912434	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  02-21 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left thigh injury, previously claimed as a left thigh tumor, 
and, if so, whether the reopened claim may be granted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability, previously claimed as a back injury, 
and, if so, whether the reopened claim may be granted.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from 
February 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which denied service connection for a left thigh 
injury and determined that new and material evidence had not 
been submitted to reopen claim of service connection for a 
lumbar spine injury.  

In September 2004, the Board denied entitlement to service 
connection for a left thigh muscle injury and lumbar spine 
injury.  That decision was appealed to the U.S. Court of 
Appeals for Veterans Claims.  The record contains a Joint 
Motion for Remand, dated July 2005, wherein the Veteran's 
attorney and the VA General Counsel agreed to remand the 
appeal for compliance with the statutory duty to assist and 
to provide the Veteran a VA examination.  In a July 2005 
Order, the Court granted the Joint Motion, vacated the 
Board's September 2004 decision, and remanded this case to 
the Board.  In January 2006, the Board remanded the Veteran's 
claim for evidentiary development consistent with the Joint 
Motion and Order.  All requested development has been 
completed and the appeal has been returned to the Board for 
consideration.  Unfortunately, however, additional 
development is needed in this case.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the Veteran.  




REMAND

Unfortunately, the record as it stands is currently 
inadequate for the purpose of rendering a fully informed 
decision as to the claim of entitlement to service connection 
for lumbar spine disc disease.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

As noted above, in January 2006, the Board remanded this 
claim for additional evidentiary development to be conducted.  
While this appeal was being developed on remand, the Veteran 
submitted evidence showing that he is receiving disability 
benefits through the Social Security Administration (SSA).  
The Veteran submitted a Social Security Award Certificate, 
which shows he has been receiving SSA disability benefits 
since March 1982.  

Review of the record reveals that the actual SSA decision and 
the reports and records considered by SSA in making its 
decision are not contained in the claims folder.  VA's duty 
to assist the Veteran particularly applies to relevant 
evidence known to be in the possession of the Federal 
Government, such as VA or Social Security records.  See 38 
C.F.R. § 3.159(c)(2) (2008).  Therefore, because these 
records may contain pertinent information to this claim, VA 
is obligated to obtain them.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  The Board regrets any 
additional delay in this case; however, the Veteran's SSA 
records may contain evidence relevant to this claim and is, 
therefore, needed in order to render a fully informed 
decision.  

In addition, during the pendency of this appeal but after the 
Board's January 2006 Remand, the Court of Appeals for 
Veterans Claims issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006), which established new requirements 
regarding VCAA notice and reopening claims.  The Court held 
that the VCAA notice in a matter where the veteran is 
attempting to reopen a claim must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).

In the present appeal, the veteran was provided with notice 
as to what "new and material evidence" means generally, but 
he was not provided the reasons for the previous denial or a 
description of what evidence would be necessary to 
substantiate the element(s) required to establish service 
connection that were found insufficient in the previous 
denial, as required by Kent.  On remand, the RO will be 
requested to provide the Veteran with content-complying 
notice.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Ensure that all notification action required 
by 38 U.S.C.A. §§ 5103 and 5103A (West 2002) 
are fully complied with.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.	Request from the Social Security 
Administration all records related to the 
Veteran's claim for Social Security 
disability benefits, including all medical 
records and copies of all decisions or 
adjudications.  Any negative response(s) 
should be fully documented in the claims 
file.  

3.	Thereafter, the issues on appeal should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a finaldecision of 
the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

